BERZON,
Circuit Judge, dissenting.
I respectfully dissent.
First, I am not at all sure that there was not a C.O.D. agreement between the parties. C.O.D. stands for “collect on delivery.” See Blacks Law Dictionary (6th ed. *1671991) (“These letters import the carrier’s liability to the consignor to collect the cost of the goods from the consignee, and, if not collected, to return the goods to the consignor.”); see also Oxford English Dictionary (2d Ed. 1989). Even though C.O.D. delivery generally requires a turning over of cash or a check to the carrier, in today’s world it makes sense to treat a contract requiring the collection of proof of a wire transfer as analogous to a C.O.D. contract. There is no substantial difference between collecting a check, which is simply a piece of paper telling a bank to give someone money, and collecting a piece of paper confirming an electronic payment that has already occurred. The fundamental purpose of the transaction here is the same as in any C.O.D. agreement — to assign to the carrier not only the task of delivery but also the task of assuring that the product is paid for before it is placed in the hands of the customer. The precise manner in which that payment is to be made should not matter.
In any event, I do not see why it matters whether there was a C.O.D. contract with Brink’s. Whatever kind of contract it was, there is no dispute that it was breached when Brink’s negligently failed to assure the wire transfer of the money before allowing the customer to retain the goods.
The majority argues that the damage resulting from Brink’s breach of its contract with L. Barber Gems was not foreseeable. This is contrary to the facts. Barber specifically contracted with Brink’s to confirm payment prior to delivery for the very reason that he feared nonpayment by the recipient. That a customer who is not required to pay before accepting the goods might never pay at all is precisely why sellers insist on payment before delivery.
In contrast to the majority, I see Barber’s injury as occurring at the moment the delivery took place without confirmation of payment, rather than when Jodhani much later substituted inferior diamonds for the original ones delivered by Barber. The unlikely chain of events that concerns the majority was simply Barber’s attempt to mitigate his damages. Barber was under an obligation to mitigate his damages. If he had failed to do so, his damages would have been reduced accordingly. See, e.g., Spurgeon v. Drumheller, 174 Cal.App.3d 659, 220 Cal.Rptr. 195 (1985). That Barber’s mitigation effort went astray should not affect Brink’s liability.
Brink’s breached its contract and damages were foreseeable. I would therefore reverse the District Court and allow Barber’s case to proceed. I respectfully dissent.